77 F.3d 486
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Francis J. PICRAY, Jr., Appellant,v.CITY of Des Moines, Iowa;  City of Des Moines, LegalDepartment;  Reginald V. Sipfle, employee of theCity of Des Moines;  Nelda Mickle,employee of the City of DesMoines, Appellees.
No. 95-2477.
United States Court of Appeals, Eighth Circuit.
Submitted:  February 2, 1996.Filed:  February 22, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Francis J. Picray, Jr., appeals from the district court's1 grant of summary judgment to defendants in this civil rights action.   Having carefully reviewed the record and the parties' briefs, we conclude the district court properly granted summary judgment, and properly denied Picray's motion for reconsideration.   Accordingly, we affirm the judgment of the district court.   See 8th Cir.  R. 47B.



1
 The Honorable R.E. Longstaff, United States District Judge for the Southern District of Iowa